UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Amendment No. 2 to Current Report on Form 8-K/A Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2013 EXPERIENCE ART AND DESIGN, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-174155 27-4673791 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 27929 S.W. 95 th Ave. Suite 1101, Wilsonville, OR (Address of principal executive offices) (Zip Code) 971-202-2435 Registrant’s telephone number, including area code: Clear System Recycling, Inc., 73 Raymar Place, Oakville, Ontario, Canada L6J 6MI (Former Name and Former Address) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) AMENDMENT NO. 2 TO CURRENT REPORT ON FORM 8-K/A EXPERIENCE ART AND DESIGN, INC. OCTOBER 17, 2013 TABLE OF CONTENTS Page Items 1.01, 1.02 and 2.01 Entry into a Material Definitive Agreement / Termination of a Material Definitive Agreement / Completion of Acquisition or Disposition of Assets 4 Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant 58 Item 3.02 Unregistered Sales of Equity Securities 59 Item 4.01 Changes in Registrant’s Certifying Accountant 59 Items 5.01, 5.02, 5.03 and 5.06 Changes in Control of Registrant / Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers / Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year / Change in Shell Company Status 60 Item 8.01 Other Information 62 Item 9.01 Financial Statements and Exhibits 62 2 Cautionary Language Regarding Forward-Looking Statements and Industry Data This current report contains “forward-looking statements” that involve risks and uncertainties, many of which are beyond our control. Our actual results could differ materially and adversely from those anticipated in such forward-looking statements as a result of certain factors, including those set forth in this report. Important factors that may cause actual results to differ from projections include, but are not limited to, for example: ● adverse economic conditions, ● inability to raise sufficient additional capital to operate our business, ● delays, cancellations or cost overruns involving the development or production of our products, ● unexpected costs, lower than expected sales and revenues, and operating defects, ● adverse results of any legal proceedings, ● the volatility of our operating results and financial condition, ● inability to attract or retain qualified senior management personnel, and ● other specific risks that may be referred to in this current report. All statements, other than statements of historical facts, included in this current report regarding our strategy, future operations, financial position, estimated revenue or losses, projected costs, prospects and plans and objectives of management are forward-looking statements. When used in this current report, the words “will,” “may,” “believe,” “anticipate,” “intend,” “estimate,” “expect,” “project,” “plan,” “goal” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain such identifying words. All forward-looking statements speak only as of the date of this report. We undertake no obligation to update any forward-looking statements or other information contained herein. Stockholders and potential investors should not place undue reliance on these forward-looking statements. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements in this report are reasonable, we cannot assure stockholders and potential investors that these plans, intentions or expectations will be achieved. We disclose important factors that could cause our actual results to differ materially from its expectations under “Risk Factors” and elsewhere in this current report. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. Information regarding market and industry statistics contained in this current report is publicly available, represents the most recently available data and remains reliable in the judgment of the Company. It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. We have no obligation to update forward-looking information to reflect actual results or changes in assumptions or other factors that could affect those statements. See “Risk Factors” for a more detailed discussion of risks and uncertainties that may have an impact on our future results. 3 Item 1.01, 1.02 and 2.01. Entry into a Material Definitive Agreement / Termination of a Material Definitive Agreement / Completion of Acquisition or Disposition of Assets. Summary On January 16, 2013, Clear System Recycling, Inc. entered into an Agreement and Plan of Merger (the “Merger Agreement”) with CI Holdings, Inc., f/k/a Experience Art + Design, Inc., an Oregon corporation, and our wholly-owned subsidiary, Clear System Merger Sub, Inc., a Nevada corporation, wherein it was contemplated that CI Holdings, Inc. would be merged with and into Clear System Merger Sub, Inc. On May 7, 2013 the parties to the Merger Agreement determined to terminate the Merger Agreement and entered into a Termination Agreement terminating the Merger Agreement. On May 7, 2013 we entered into and closed a Stock Purchase Agreement (the “Purchase Agreement”) with CI Holdings, Inc., an Oregon corporation (the “Seller”) in which we purchased from Seller all of the outstanding share capital (the “Shares”) representing 100% of the ownership interest in Chiurazzi Internazionale S.r.l., an Italian company (“Chiurazzi Srl”), a wholly-owned subsidiary of Seller. In consideration therefor, we issued 9,700,000 shares of our restricted common stock to Seller and assumed Seller’s obligations under a Secured Promissory Note (the “Note”) in the original principal amount of $2,800,000 owed by the Seller to Chiurazzi International, LLC, an Arizona limited liability company (“Chiurazzi Arizona”) as amended by the Amendment No. 3 to the Note dated July 24, 2013 (“Amendment No. 3”) (attached as Exhibit No. 10.1 to the Current Report on Form 8-K filed August 1, 2013) . In connection with the transaction, we changed our name to Experience Art and Design, Inc., and Chiurazzi Srl became our wholly-owned subsidiary. The transaction is referred to in this current report as the “purchase transaction”. As a result of the purchase transaction, we are now engaged in the business of creating reproductions from our moulds which are derived from original works of art for sale primarily to individual art collectors. The moulds from which the sculptures are produced were originally created by the Chiurazzi Foundry in the late 1800s and are derived from works owned by prominent museums as well as works from the Vatican. The Chiurazzi business thrived during the early 1900s and fell into dormancy with the demise of the Chiurazzi family in the late 1900s. The Chiurazzi Foundry is in the process of being updated, and the moulds have been cleaned and inventoried. The Company is now positioned to revive the market for reproductions of sculptures and other fine art work made from Chiurazzi moulds and introduce a modern collection derived from the historical Chiurazzi moulds as more fully described in “Description of Business” below. Until May 2, 2013, our corporate name was Clear System Recycling, Inc. In connection with the purchase transaction we amended our Articles of Incorporation to change the name of our Company to Experience Art and Design, Inc., and trading symbol for our common stock on the OTC Bulletin Board was changed from CLSR to EXAD. As a result of the purchase transaction, Chiurazzi Srl is our wholly-owned subsidiary, with Seller acquiring 9,700,000 shares of our common stock. The purchase transaction was consummated pursuant to the Purchase Agreement. Prior to the consummation of the Purchase Agreement, we were a shell company as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) because we had no or nominal operations and either no or nominal assets, assets consisting solely of cash and cash equivalents or assets consisting of any amount of cash and cash equivalents and nominal other assets. 4 The Purchase Transaction General At the closing of the purchase transaction, Seller received shares of our common stock in exchange for all of the outstanding share capital of Chiurazzi Srl held by Seller. Immediately prior to and at the closing of the purchase transaction, we cancelled 23,000,000 shares of restricted common stock held by Arthur John Carter, our President prior to the purchase transaction, and issued 9,700,000 shares of our common stock to Seller, representing approximately 41.36% of our outstanding shares of common stock immediately after the purchase transaction. Information concerning the principal terms of the purchase transaction and our business is set forth below. Pursuant to the Purchase Agreement, at closing, Seller received 9,700,000 restricted shares of our common stock, representing approximately 41.36% of our outstanding shares of common stock. Immediately prior to the purchase transaction, we cancelled 23,000,000 shares of restricted common stock pursuant to a redemption agreement as contemplated by the Purchase Agreement. Additionally, at closing we assumed Seller’s obligations under the Note owed by the Seller to Chiurazzi Arizona (as amended by Amendment No. 3) in the original principal amount of $2,800,000 with an outstanding balance of approximately $2,545,000 at closing. In exchange for the shares we issued to Seller, assumption of the Note and other consideration described in the Purchase Agreement, we acquired 100% of the outstanding share capital of Chiurazzi Srl. At closing, Arthur John Carter, President of the Company prior to the purchase transaction, executed an Irrevocable Proxy in favor of the current officers of the Company effective until the first anniversary following closing, a copy of which is attached as an exhibit to this Report. The consideration issued in the purchase transaction was determined as a result of arm’s-length negotiations between the parties. Following the purchase transaction, we succeeded to the business of Chiurazzi Srl as our sole line of business. See “Description of Business” below. Prior to the purchase transaction, there were no material relationships between us and Seller and our affiliates, directors or officers, or between any associates of Seller and our officers or directors. All of the pre-purchase transaction liabilities of Clear System Recycling, Inc. were settled upon closing. For accounting purposes, based primarily upon common control considerations, the purchase transaction is characterized as a recapitalization with Chiurazzi Srl recognized as the acquirer. Description of Our Company We were formed as a Nevada corporation on January 24, 2011 under the name “Clear System Recycling, Inc.” as a development stage company for the purpose of operating as a business to offer waste recycling services for hospitals. On May 12, 2011, we filed a registration statement with the US Securities and Exchange Commission (SEC), which became effective on July 12, 2011, and we became a publicly-reporting and trading company. Thereafter, we determined to discontinue our efforts to offer medical waste recycling services and to proceed in a different direction with a new business plan. 5 Following the closing of the purchase transaction with Seller, the business of Chiurazzi Srl became the sole line of business of the Company. Accordingly, we believe the past trading history of the common stock of Clear System Recycling, Inc. should not be viewed as relevant due to the change in our business. The prior market price was not based on the earnings or profits of Chiurazzi Srl that will be operated by the Company going forward. Thus, the market price of our common stock may decline as a result of the purchase transaction as well as any number of other factors set forth herein and as are more fully described in the “Risk Factors” section of this report. Unless the context otherwise requires, “we,” “our,” “us,” the “Company” and similar expressions refer to Chiurazzi Srl prior to the closing of the purchase transaction on May 7, 2013, together with our Company as successor to the business of Chiurazzi Srl, following the closing of the purchase transaction. Company Structure As a result of the purchase transaction, Chiurazzi Srl is our wholly-owned subsidiary and our sole operating business. Chiurazzi Srl owns more than 1,650 historic bronze sculpture moulds representing ancient historic masterpieces (the “Chiurazzi Mould Collection”). Our focus is to create reproductions (the “Chiurazzi Collection”) of such masterpieces from the Chiurazzi Mould Collection at our Italian foundry. The foundry, located in Casoria, Italy (the “Chiurazzi Foundry”), is the facility where the reproduction sculptures are created from the Chiurazzi Mould Collection.Throughout this report, we refer to “Chiurazzi” as our business, which is comprised of the Chiurazzi Mould Collection, the Chiurazzi Collection and the Chiurazzi Foundry. Clear System Merger Sub, Inc. is a wholly-owned subsidiary of the Company created to structure a merger transaction in connection with the Merger Agreement. With the termination of the Merger Agreement, Clear System Merger Sub, Inc. now exists as an inactive subsidiary. With the closing of the purchase transaction, Chiurazzi Srl is the Company’s sole operating subsidiary. Set forth below is our structure following the purchase transaction: Industry and Market Overview Information regarding market and industry statistics contained in this report is derived from third party sources which are publicly available, represents the most recently available data and remains reliable in the judgment of management . The Company will conduct business in the fine art industry and believes the market will support its presence. Our business is comprised of the Chiurazzi Mould Collection from which we create reproductions of original works of art for sale primarily to individual art collectors. The Company considers itself part of the fine art industry because of (1) the significance of the artwork from which the moulds were cast; (2) the fact that as of 1972 no further moulds were permitted to be cast from original art work in Italy; and (3) the limited manufacture of reproductions from the Chiurazzi Collection. Further, the potential purchasers of our artwork are the same collectors, museums and galleries who purchase fine art. As reported in Art Market Trends 2011, available at www.artmarket.com, the global art auction market generated 21% more in 2011 than in 2010, and there is not a single segment of the art market that did not progress in terms of turnover. Compared with 2010, modern art added $1.2 billion, post-war art added $372 million, contemporary art added $291 million, Old Masters added $124 million and 19 th century art posted an increase of $43 million. All mediums experienced growth, as 2011 saw the sale of more paintings, sculptures, photographs, drawings and prints than 2010. The economic crises in the U.S. and Europe negatively impacted the art market. However, as signs of economic improvement became apparent, the art market in Europe became more active, while New York continuedas a stronghold of the art trade. While old economies may have been struggling, growth has accelerated in the BRICS countries. The five BRICS countries – Brazil Russia, India, China and South Africa – have been enjoying much stronger economic expansion than the developed countries and China’s growth in particular has profoundly modified the geographical structure of the global art market, according to the founder and CEO of Artprice , an online art market database. In addition to the 49% growth in auction revenue from artworks in China, a number of other Asian countries have also posted dynamic growth such as Singapore (+22%) and Indonesia (+30%). The Chinese marketplace appears to have become the leading global art marketplace in the last two years. This growth has been driven by the emergence of new and very wealthy collectors and a growing number of art investment funds. As a result, the Asian art market has become the most high-end area of the globe. For example, 12.1% of works sold in Asia sell for between $100,000 and $1 million, versus 2.2% for the rest of the world. China, Asia’s leading economic power and world leader for sales of artwork, accounts for the highest auction results (with 774 auction results above $1 million recorded in 2011 compared with 426 in the United States and 377 in the United Kingdom), mostly generated at auctions in Beijing and Hong Kong. While New York and London remain vital, they have lost market share, not because they sell less but because the Asian auction houses are experiencing more aggressive growth. In 2011, 1,675 artworks sold above $1 million (including 59 above the $10 million threshold) representing a 32% increase over 2010 of 7-figure (or more) in auction sales and an increase of 493% from the start of the decade. The first half of 2011 was the most dynamic six-month period in art market history, with total global fine art auction revenue of more than $6.3 billion between January 1 and June 30, 2011. During the same period, art prices climbed 17%, exceeding 2007-2008 levels. Between July 21 and August 22, 2011, the S&P 500 lost 17%. Over the same period, the Art Market Confidence Index fell by only eight points. However, art market confidence eventually slid, reflecting pessimism about the economic outlook and the art market in general. Prestigious art fairs managed to reassure the art market. The success of these fairs combined with satisfactory auction revenue figures confirmed art’s character as a safe place to park money in times of crisis, impervious to the economic vagaries of Western States. The recovery has led some industry observers to expect art prices to continue rising more or less uninterruptedly. 7 Despite widespread economic and political turmoil and a crisis in the Eurozone, 2011 was the best ever for sales of art at auction. The top of the market remained buoyant, reflecting the fact that the very affluent have retained their wealth, or in many cases recovered it after the 2008-2009 financial crisis. We believe art is being seen by a growing number of people as an important element of asset diversification. The current year may be difficult for the global economy, but the art market has proven resilient particularly since nearly 50% of its sales are in Asia and soon on the Internet and, thus, considerably better sheltered from European crises. Today, with an estimated 3.7 billion people connected to the Internet, the old system of physical auction rooms is increasingly being replaced by online sales. Some auction companies (including Heffel, Saffronart, Christie’s and Sotheby’s) have developed online trading platforms that have been operational for several years, and Christie’s posted a 29% increase in its online auction revenue in 2011 over. 2010. The sale of artwork online has become an irreversible aspect of the present-day art market and the numbers involved have already reached into seven figures. The history of the art market – like all markets – is naturally heading towards the channels that are the fastest, the least expensive, the most liquid, where the price can be obtained in real-time and where there is a critical mass of participants with access to transparent information on all prices and indices. As online trading grows, the challenge will be to ensure transparency in transactions, security of authenticity and value of the works. An emerging trend in the art marketplace is the expansion of international art fairs which are attended by serious art collectors as well as curators and museum directors. According to a survey of 6,000 art dealers conducted by the European Fine Art Foundation’s Art Market Report by Art Economics (the “Art Economics Report”) as reported by an article published in the August 21, 2013 edition of The New York Times entitled “ For Art Dealers, a New Life on the Fair Circuit, ” (the “Fair Circuit Article”) dealers worldwide earned about 36 percent of their sales on average through local or international art fairs in 2012, an increase of 6 percentage points from 2010. The Art Economics Report also revealed that some dealers attended up to 10 fairs a year. As stated in the Fair Circuit Article, about 10 million people visited art fairs or similar events in 2011 as reported by artvista.de, a website which tracks art fairs. This movement away from bringing the collector to the art toward bringing the art to the collector in venues around the world illustrates that the art marketplace has become a global enterprise. Description of Business Our business is comprised of the Chiurazzi Collection (the reproductions created from the Chiurazzi Mould Collection), the Chiurazzi Mould Collection (from which we create reproductions of artistic masterpieces) and the Chiurazzi Foundry, our facility in Casoria, Italy, where the sculptures and other fine art are produced. We intend to revive the market for the sculptures and other fine art that comprise the Chiurazzi Collection by marketing our products for sale primarily to individual art collectors. We anticipate that sales to museums and fine art auction houses will expand as relationships develop and solidify. We look forward to expanded outreach through traveling exhibitions and precious metals castings and anticipate that those outlets will eventually serve to support the Company’s future endeavors. 8 History of the Chiurazzi Foundry The Chiurazzi Foundry was established by Gennaro Chiurazzi, Sr. in 1870, an apprentice of Pietro Masulli, the Neapolitan sculptor who conceived and practiced the art of replicating ancient works of art, drawing his inspiration from Cellini’s method. Gennaro Chiurazzi founded an art school in the Reale Ospizio dell’Albergo dei Poveri, in Naples and endowed Naples with two permanent galleries for ancient art: Galleria Principe di Napoli and Piazza dei Martiri. These galleries showcased copies of ancient works from Pompeii, Ercolano, Rome and other Italian museums. Because of the prominence of the Chiurazzi family, in the late 1800s the Chiurazzi Foundry was given special dispensation from the Italian Ministry of Cultural Heritage and Activities to enter the National Archaeological Museum in Naples and create moulds of sculptures in the museum. The National Archaeological Museum contained items excavated from Pompeii and Herculaneum. The making of moulds of original works of sculpture and antiquities was subsequently expanded to other museums in Italy and then to international museums which housed great works that had been excavated out of ancient Rome. From the 1860s, the National Archaeological Museum in Naples began granting permits for the official production of copies of their extraordinary collection of sculptures, which included the finds from Pompeii and Herculaneum. In the late nineteenth century, a variety of firms in Naples saw the opportunity to capitalize on the flourishing interest in the Vesuvian sites and produced replicas alongside photographs and other mementos for travelers. The Chiurazzi mould-making process continued through 1972 when Italian law was revised to prohibit the creation of moulds from original works of art in museums. The Historically, firms other than the Chiurazzi Foundry were also permitted to take direct casts from classical works in the Naples Museum. We know of no such firms currently in operation who would be our competitors in producing art from such moulds. Federico and Salvatore Chiurazzi continued their father’s work during the period from 1895 to 1939, during which era the foundry employed 600 artisans andexpanded their works to include marble and ceramic works. Reproductions produced from the Chiurazzi Mould Collection during this period include: · Madonna del Carmine, Cuba · The equestrian group in honor of General Artigas, Montevideo · Works for the Carnegie College Library, Pittsburgh · Politeama Garibaldi’s Quadriga, Palermo · Vittoriale’s Quadriga, Rome · Viscount Caijru monument, Bahia · Civilisation and Science, Panama · Diaz Equestrian Group, Naples During this period, demand for replicas of classic works came from museums and private collectors around the world including London, Scotland, Ireland, Wales and the United States. Demand diminished but did not cease during World War II under the leadership of Federico Chiurazzi’s son, Gerraro Chiurazzi, Jr.
